UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	June 1, 2013 — November 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Equity Fund Semiannual report 11 | 30 | 13 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Trustee approval of management contract 14 Financial statements 21 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Now that 2013 has drawn to a close, a sigh of relief may be in order. The performance of financial markets in the United States and around the world has been better than many had anticipated at the start of the year, despite challenges such as fiscal woes, political wrangling, and geopolitical conflicts. It appears that most developed economies are in recovery. The U.S. unemployment picture is improving, and economic growth has remained positive. Europe emerged from a multi-year recession in 2013, with growth in the 17-nation eurozone turning positive for the past two calendar quarters. The Japanese government’s aggressive stimulus policies have fostered growth, while China appears to have avoided a major slowdown. Headwinds remain, however. The positive economic news makes it more likely that the Federal Reserve will taper its $85-billion-a-month bond-buying stimulus program. The end of this unprecedented initiative may test the stability of the recovery. Meanwhile, Washington lawmakers continue to assert different visions for the long-term federal budget, and may again resort to using the debt ceiling as a political instrument, which may unsettle markets. With uncertainties still ahead, innovative and alternative investment ideas and approaches can be quite helpful to investors. In seeking returns for our shareholders, Putnam’s investment professionals employ fundamental research, active investing, and risk management strategies, and our diverse set of products is designed to address a wide range of financial goals. It is also important to rely on the advice of your financial advisor, who can help guide you toward your investment goals, based on your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 8–9 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Equity Blended Index is administered by Putnam Management and comprises 75% the Russell3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging Markets Index (GD). † Returns for the six-month period are not annualized, but cumulative. 2 Dynamic Asset Allocation Equity Fund Interview with your fund’s portfolio manager How did the fund perform during the sixmonths ended November30, 2013? During the period, markets in many parts of the world climbed a wall of worry, mostly generated by the Federal Reserve’s talk of tapering and fiscal discord in Washington. It turned out to be a very positive period for equities, however. Putnam Dynamic Asset Allocation Equity Fund’s class A shares returned 12.28% during the six months ended November30, 2013, slightly underperforming the all-equity Russell 3000 Index, its primary benchmark, and finishing slightly better than its secondary benchmark, the Putnam Equity Blended Index, which reflects the fund’s strategic global allocations. What was the investment environment like during the period? At the beginning of the period, markets were rattled in June when Fed Chairman Ben Bernanke stated that the central bank might begin to reduce its asset-purchase program late in 2013 and end it by mid 2014. After Chairman Bernanke had clarified his comments, stating that no tapering would occur until the U.S. economy gained a solid footing, markets rallied in July and kept rising throughout the period, though not without bouts of volatility. There was a “good-news-is-bad-news” theme: Generally, whenever there was positive U.S. economic news, investors interpreted it as a sign that the Fed would begin reducing its bond-buying This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 11/30/13. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 12. Dynamic Asset Allocation Equity Fund 3 program, and equities lost value. The inverse was also true: When negative economic news came out, investors interpreted it to mean that the Fed’s stimulus program would continue, and stocks generally rallied. In August, the Syrian crisis — and its threat of U.S. military intervention —generated some market volatility. By September, however, the Syrian crisis had subsided, once again spurring a rally in equity markets. Also in September, the Fed announced that it would continue with its bond-buying program of $85 billion per month, citing a weaker economic environment —including a disappointing September unemployment report along with the potential for fiscal discord in Washington —and equity prices rallied even further. How did the partial government shutdown in October 2013 impact equities? Despite the 16-day partial government shutdown that began on October1, U.S. stocks extended their winning streak. Toward the end of the month, the S&P 500 Index hit a then-record high, while the Nasdaq established a then-13-year peak. The Dow Jones Industrial Average posted gains, but remained shy of its mid-September highs. Investors appeared confident that Washington lawmakers would deliver a resolution to the shutdown. Additionally, as mentioned previously, investors seemed to interpret any negative economic news as a positive for equities, believing that it would delay the tapering of Fed stimulus. At its October meeting, the Fed decided to maintain its stimulus program until the economy, particularly the weak employment situation, improved. In November, with the shutdown at least temporarily resolved, U.S. equities posted another positive month of performance, with large-cap stocks marking their eighth straight week of gains. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 11/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. 4 Dynamic Asset Allocation Equity Fund Where did you find positive returns in the portfolio during the period, and how did you position the portfolio? Within equities, positive security selection, as well as a slight overweight to small-cap stocks relative to the fund’s primary and secondary benchmarks, helped returns. The portfolio had greater exposure to developed markets versus emerging markets, and this helped performance. We also positioned the portfolio to be more overweight to Japan and underweight to Europe for most of the period. Toward the end of the period, however, we increased the portfolio’s exposure to the eurozone, where the economy is in the nascent stages of recovery, in our view, and where we believe there are good investing opportunities. What was your strategy with respect to commodities? We have been less bullish on commodities, which make up a smaller slice of the portfolio than equities. The portfolio had a small underweight to commodities during the period, and the biggest reason for this was a slackening of market demand in the past 18months. This mostly has been the result of slowing demand from China as well as the market’s general move out of gold into riskier assets such as equities. What is your opinion of Japan’s recent economic resurgence? Over time, Japan has had so many false starts that it is hard to get overly enthusiastic. To be sure, Japan’s policy of monetary policy easing and increased government spending has depressed the value of the yen and injected new life into export companies and certain sectors of the domestic economy. The argument for investment in Japan is that its stock market has been devalued for so long This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Dynamic Asset Allocation Equity Fund 5 and now it is finally experiencing some growth. But we believe Japan also has significant societal and structural problems, including an aging population and the “brain drain” that occurs when young people leave the country. If the government’s policies fail, we are aware of the magnitude of the potential downside. What are your views on investing in emerging markets? We are still not constructive on emerging markets, as they have underperformed in recent years. We believe China stands apart in emerging markets, although growth has slowed from previously high levels. Until the developed economies recover, China lacks the domestic demand to sustain its growth, in our view. We also believe that other emerging markets need the developed world to recover and to buy their goods in order to grow their economies. What is your outlook? Equity markets dislike uncertainty, and we believe this sentiment may increase as the year comes to a close. Equity prices are not overly expensive, in our view, but they are not cheap, either. On a global basis, given the uncertain fiscal, monetary, and macroeconomic picture, we believe in maintaining our neutral stance. Still, equities maintain their appeal. Many companies have decent revenue growth and healthy profit margins, in our view. While not euphoric about the current environment by any stretch of the imagination, we believe companies generally are more hopeful about business conditions. I believe we will continue to experience a slow healing in the U.S. economy. For example, the nation’s unemployment rate has come down, and housing has improved. U.S. economic growth appears be on track and, in our view, could slowly gather strength in 2014, while Europe appears in the nascent, early-cycle phase of an economic recovery. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. 6 Dynamic Asset Allocation Equity Fund Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS The U.S. unemployment rate has been on a steady decline as of late, recently dipping to 7% for the first time in five years. In what was the first full assessment of the nation’s jobs picture since the 16-day partial government shutdown in early October, the lower unemployment rate is a clear indicator that the U.S. economy has measurably improved since the 2008 financial crisis that rattled markets and economies worldwide. The unemployment rate peaked at 10% in October2009, according to the Labor Department. The improving job situation also means that the Federal Reserve may be more inclined to begin winding down its $85-billion-a-month asset purchase program in the near future. The Fed’s stimulus efforts have helped keep interest rates low with the goal of fostering economic growth and lowering unemployment. The central bank has stated that it would start tapering its quantitative-easing program when it sees “real and sustainable” progress in job gains. Dynamic Asset Allocation Equity Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/13 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 137.48% 123.82% 137.43% Annual average 19.50 18.05 19.50 3 years 52.31 43.55 52.28 Annual average 15.06 12.81 15.05 1 year 29.96 22.49 29.95 6 months 12.28 5.82 12.28 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A shares reflect the deduction of the maximum 5.75% sales charge levied at the time of purchase. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 8 Dynamic Asset Allocation Equity Fund Comparative index returns For periods ended 11/30/13 Lipper Multi-Cap Putnam Equity Core Funds Russell 3000 Index Blended Index category average* Life of fund 150.45% 139.69% 136.47% Annual average 20.82 19.73 19.26 3 years 63.41 53.67 54.33 Annual average 17.78 15.40 15.49 1 year 31.71 28.67 31.42 6 months 12.60 11.91 12.31 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 11/30/13, there were 829, 805, 700, and 605 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 11/30/13 Class A Class Y Before After Net sales sales asset Share value charge charge value 5/31/13 $11.81 $12.53 $11.81 11/30/13 13.26 14.07 13.26 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/13 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 142.84% 128.88% 142.99% Annual average 19.67 18.24 19.69 3 years 46.48 38.06 46.44 Annual average 13.57 11.35 13.56 1 year 30.63 23.12 30.61 6 months 17.30 10.55 17.39 See the discussion following the Fund performance table on page 8 for information about the calculation of fund performance. Dynamic Asset Allocation Equity Fund 9 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class Y Net expenses for the fiscal year ended 5/31/13* 1.31%† 1.06% Total annual operating expenses for the fiscal year ended 5/31/13 2.07%† 1.82% Annualized expense ratio for the six-month period ended 11/30/13 1.14% 1.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/14. † No payments under the fund’s distribution and service (12b-1) plan have been authorized by the Trustees. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2013, to November 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class Y Expenses paid per $1,000*† $6.07 $6.07 Ending value (after expenses) $1,122.80 $1,122.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10 Dynamic Asset Allocation Equity Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2013, use the following calculation method. To find the value of your investment on June 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class Y Expenses paid per $1,000*† $5.77 $5.77 Ending value (after expenses) $1,019.35 $1,019.35 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Equity Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. MSCI Emerging Markets Index (ND) is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. Putnam Equity Blended Index is an unmanaged index representing global stock market performance, and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging Markets Index (GD). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Dynamic Asset Allocation Equity Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2013, Putnam employees had approximately $427,000,000 and the Trustees had approximately $106,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Dynamic Asset Allocation Equity Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 14 Dynamic Asset Allocation Equity Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Dynamic Asset Allocation Equity Fund 15 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for 16 Dynamic Asset Allocation Equity Fund the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique Dynamic Asset Allocation Equity Fund 17 investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on January 23, 2009, the Trustees considered information about the total return of your fund and your fund’s performance relative to its internal benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, exceeded the return of its benchmark over the one-year period, and trailed the return of its benchmark over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership 18 Dynamic Asset Allocation Equity Fund (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management and sub-advisory contract Following the Trustees’ approval of the continuance of your fund’s management, sub-management and sub-advisory contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management and sub-advisory contracts, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management and sub-advisory contracts were identical to the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. Dynamic Asset Allocation Equity Fund 19 • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. 20 Dynamic Asset Allocation Equity Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Equity Fund 21 The fund’s portfolio 11/30/13 (Unaudited) COMMON STOCKS (94.5%)* Shares Value Advertising and marketing services (—%) ValueClick, Inc. † 232 $4,965 Aerospace and defense (3.5%) Alliant Techsystems, Inc. 77 9,335 Astronics Corp. † 86 4,497 Boeing Co. (The) 2,450 328,913 Embraer SA ADR (Brazil) 251 7,784 European Aeronautic Defence and Space Co. (France) 844 59,827 General Dynamics Corp. 1,234 113,108 HEICO Corp. 76 4,338 IHI Corp. (Japan) 5,000 20,889 Lockheed Martin Corp. 1,002 141,953 Northrop Grumman Corp. 1,035 116,624 Raytheon Co. 1,335 118,388 Agriculture (—%) Andersons, Inc. (The) 61 5,189 Archer Daniels-Midland Co. 104 4,186 S&W Seed Co. † 385 2,210 Airlines (1.0%) Delta Air Lines, Inc. 3,950 114,471 Hawaiian Holdings, Inc. † 558 5,089 International Consolidated Airlines Group SA (Spain) † 4,546 27,273 Republic Airways Holdings, Inc. † 347 3,907 SkyWest, Inc. 269 4,546 Southwest Airlines Co. 3,649 67,835 Spirit Airlines, Inc. † 287 13,165 US Airways Group, Inc. † 553 12,984 Automotive (1.0%) Bayerische Motoren Werke (BMW) AG (Germany) 204 23,436 China ZhengTong Auto Services Holdings, Ltd. (China) † 13,000 8,837 Daihatsu Motor Co., Ltd. (Japan) 1,000 18,293 Fuji Heavy Industries, Ltd. (Japan) 1,500 42,345 Hino Motors, Ltd. (Japan) 2,000 30,982 Hyundai Motor Co. (South Korea) 33 7,858 Kia Motors Corp. (South Korea) 251 14,325 Lear Corp. 574 47,590 Navistar International Corp. † 139 5,586 Renault SA (France) 232 20,524 Tata Motors, Ltd. (India) 1,948 12,429 Toyota Motor Corp. (Japan) 600 37,366 Banking (7.4%) Access National Corp. 158 2,490 Associated Banc-Corp. 1,505 25,946 Australia & New Zealand Banking Group, Ltd. (Australia) 726 21,081 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,762 21,044 22 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Banking cont. Banco Latinoamericano de Exportaciones SA Class E (Panama) 360 $9,698 Banco Santander Central Hispano SA (Spain) 3,356 29,766 Bangkok Bank PCL NVDR (Thailand) 2,400 14,052 Bank Mandiri (Persero) Tbk PT (Indonesia) 13,000 8,313 Bank Millennium SA (Poland) † 3,160 7,693 Bank of Kentucky Financial Corp. 97 3,282 Bank of Yokohama, Ltd. (The) (Japan) 4,000 21,904 Barclays PLC (United Kingdom) 2,244 9,942 BNP Paribas SA (France) 346 25,902 BofI Holding, Inc. † 145 11,884 Cardinal Financial Corp. 300 5,319 China Construction Bank Corp. (China) 23,000 18,631 Citizens & Northern Corp. 189 3,909 City National Corp. 393 30,009 Commonwealth Bank of Australia (Australia) 930 65,877 Credicorp, Ltd. (Peru) 104 13,364 Credit Agricole SA (France) † 2,295 28,694 Credit Suisse Group AG (Switzerland) 421 12,490 DBS Group Holdings, Ltd. (Singapore) 2,000 27,382 Dubai Islamic Bank PJSC (United Arab Emirates) † 1,914 2,315 Eagle Bancorp, Inc. 172 5,609 East West Bancorp, Inc. 247 8,467 Erste Group Bank AG (Czech Republic) 255 8,961 Fifth Third Bancorp 5,220 106,070 Financial Institutions, Inc. 199 5,114 First Community Bancshares Inc. 194 3,381 First Gulf Bank (United Arab Emirates) 823 3,809 FirstMerit Corp. 237 5,442 Flushing Financial Corp. 211 4,560 Grupo Financiero Banorte SAB de CV (Mexico) 3,429 23,386 Hang Seng Bank, Ltd. (Hong Kong) 1,400 22,844 Hanmi Financial Corp. 404 8,306 Heartland Financial USA, Inc. 130 3,875 Heritage Financial Group, Inc. 191 3,375 HSBC Holdings PLC (United Kingdom) 5,619 62,761 Industrial and Commercial Bank of China, Ltd. (China) 17,000 12,214 Itau Unibanco Holding SA ADR (Preference) (Brazil) 657 9,244 Jammu & Kashmir Bank, Ltd. (India) 470 9,151 Joyo Bank, Ltd. (The) (Japan) 4,000 20,421 JPMorgan Chase & Co. 7,118 407,292 Lloyds Banking Group PLC (United Kingdom) † 41,362 52,205 MainSource Financial Group, Inc. 297 5,340 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 4,400 28,304 National Australia Bank, Ltd. (Australia) 752 23,670 Northern Trust Corp. 1,043 61,527 OFG Bancorp (Puerto Rico) 189 3,251 Pacific Premier Bancorp, Inc. † 199 2,893 PacWest Bancorp 171 7,035 Dynamic Asset Allocation Equity Fund 23 COMMON STOCKS (94.5%)* cont. Shares Value Banking cont. Peoples Bancorp, Inc. 188 $4,504 Philippine National Bank (Philippines) † 4,820 9,205 PNC Financial Services Group, Inc. 1,828 140,665 Popular, Inc. (Puerto Rico) † 1,052 30,066 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) 787 10,447 Qatar National Bank SAQ (Qatar) † 86 4,063 Republic Bancorp, Inc. Class A 120 2,978 Resona Holdings, Inc. (Japan) 6,800 33,720 Sberbank of Russia ADR (Russia) 1,852 22,953 Skandinaviska Enskilda Banken AB (Sweden) 1,875 22,686 State Street Corp. 1,812 131,569 Sumitomo Mitsui Financial Group, Inc. (Japan) 400 19,796 Swedbank AB Class A (Sweden) 904 23,058 Toronto-Dominion Bank (Canada) 510 46,619 Wells Fargo & Co. 1,546 68,055 Westpac Banking Corp. (Australia) 834 24,961 Basic materials (0.1%) Sumitomo Metal Mining Co., Ltd. (Japan) 1,000 13,305 Beverage (0.8%) AMBEV SA ADR (Brazil) 2,115 15,989 Anheuser-Busch InBev NV (Belgium) 267 27,195 Coca-Cola Co. (The) 955 38,381 Constellation Brands, Inc. Class A † 619 43,584 Diageo PLC (United Kingdom) 651 20,749 Fomento Economico Mexicano SAB de CV ADR (Mexico) 106 10,065 Heineken Holding NV (Netherlands) 335 21,076 Molson Coors Brewing Co. Class B 542 28,547 SABMiller PLC (United Kingdom) 294 15,148 Biotechnology (1.7%) Aegerion Pharmaceuticals, Inc. † 27 1,915 Amgen, Inc. 1,739 198,385 Auxilium Pharmaceuticals, Inc. † 222 4,531 Celgene Corp. † 1,114 180,212 Cubist Pharmaceuticals, Inc. † 192 13,154 Exact Sciences Corp. † 231 2,837 Incyte Corp., Ltd. † 56 2,610 Lexicon Pharmaceuticals, Inc. † 595 1,428 Medicines Co. (The) † 170 6,224 Nanosphere, Inc. † 1,055 2,427 NewLink Genetics Corp. † 94 2,115 NPS Pharmaceuticals, Inc. † 111 2,932 PDL BioPharma, Inc. 128 1,251 Repligen Corp. † 209 2,815 Sequenom, Inc. † 695 1,828 Spectrum Pharmaceuticals, Inc. 271 2,610 United Therapeutics Corp. † 308 28,431 24 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Broadcasting (0.2%) Global Mediacom Tbk PT (Indonesia) 39,500 $6,439 ITV PLC (United Kingdom) 9,559 29,713 LIN Media, LLC Class A † 231 6,038 Sinclair Broadcast Group, Inc. Class A 412 13,522 Sun TV Network, Ltd. (India) 1,297 7,679 Cable television (1.7%) Comcast Corp. Class A 6,305 314,430 DISH Network Corp. Class A 1,003 54,322 HSN, Inc. 83 4,764 IAC/InterActiveCorp. 1,080 61,787 Capital goods (—%) Stoneridge, Inc. † 462 5,964 Chemicals (3.4%) Agrium, Inc. (Canada) 24 2,162 American Vanguard Corp. 23 661 Asahi Kasei Corp. (Japan) 4,000 31,549 Axiall Corp. 286 12,956 BASF SE (Germany) 295 31,497 Cambrex Corp. † 474 9,243 CF Industries Holdings, Inc. 240 52,171 Chemtura Corp. † 539 14,230 China BlueChemical, Ltd. (China) 10,000 6,785 Cytec Industries, Inc. 216 19,328 Eastman Chemical Co. 572 44,061 Huntsman Corp. 837 19,192 Innophos Holdings, Inc. 116 5,566 Innospec, Inc. 149 7,258 Intrepid Potash, Inc. 61 942 Johnson Matthey PLC (United Kingdom) 841 43,568 Koppers Holdings, Inc. 50 2,369 Kraton Performance Polymers, Inc. † 146 3,400 Landec Corp. † 367 4,309 LG Chemical, Ltd. (South Korea) 39 10,705 LSB Industries, Inc. † 250 8,020 LyondellBasell Industries NV Class A 1,067 82,351 Mexichem SAB de CV (Mexico) 1,670 7,051 Minerals Technologies, Inc. 56 3,326 Monsanto Co. 1,535 173,962 Mosaic Co. (The) 38 1,820 OM Group, Inc. † 131 4,315 Potash Corp. of Saskatchewan, Inc. (Canada) 115 3,640 PPG Industries, Inc. 418 76,937 PTT Global Chemical PCL (Thailand) 4,700 11,161 Sherwin-Williams Co. (The) 305 55,824 Sumitomo Chemical Co., Ltd. (Japan) 8,000 32,173 Syngenta AG (Switzerland) 75 29,399 Dynamic Asset Allocation Equity Fund 25 COMMON STOCKS (94.5%)* cont. Shares Value Chemicals cont. Tronox, Ltd. Class A 120 $2,550 Ultrapar Participacoes SA (Brazil) 249 6,190 Valspar Corp. 380 26,832 W.R. Grace & Co. † 331 31,786 Zep, Inc. 317 6,105 Coal (0.2%) Alpha Natural Resources, Inc. † 3,262 21,790 Coal India, Ltd. (India) 1,469 6,393 Peabody Energy Corp. 1,115 20,293 Commercial and consumer services (2.4%) ADT Corp. (The) 1,038 42,101 Ascent Capital Group, Inc. Class A † 25 2,150 Babcock International Group PLC (United Kingdom) 1,100 23,576 Bureau Veritas SA (France) 638 18,927 Compass Group PLC (United Kingdom) 1,376 20,733 Corporate Executive Board Co. (The) 50 3,682 Ctrip.com International, Ltd. ADR (China) † 136 6,498 Deluxe Corp. 273 13,565 Expedia, Inc. 479 30,508 Experian Group, Ltd. (United Kingdom) 863 15,913 Global Cash Access Holdings, Inc. † 415 4,046 Grana y Montero SA ADR (Peru) † 245 4,827 Green Dot Corp. Class A † 171 4,147 Hana Tour Service, Inc. (South Korea) 159 9,766 Harbinger Group, Inc. † 872 10,464 LifeLock, Inc. † 136 2,342 MAXIMUS, Inc. 67 3,049 McGraw-Hill Cos., Inc. (The) 1,149 85,601 Pitney Bowes, Inc. 262 6,071 Priceline.com, Inc. † 176 209,850 Randstad Holding NV (Netherlands) 118 7,333 Total Systems Services, Inc. 2,138 66,385 URS Corp. 423 21,983 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 386 6,052 Communications equipment (0.9%) Cisco Systems, Inc. 10,120 215,050 Plantronics, Inc. 44 1,968 RF Micro Devices, Inc. † 1,673 8,833 Computers (3.8%) Actuate Corp. † 1,032 8,112 Anixter International, Inc. † 116 10,254 Apple, Inc. 1,162 646,153 Aspen Technology, Inc. † 177 6,997 AVG Technologies NV (Netherlands) † 178 3,076 Bottomline Technologies, Inc. † 68 2,351 26 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Computers cont. Brady Corp. Class A 229 $7,175 Brocade Communications Systems, Inc. † 3,945 34,677 Calix, Inc. † 167 1,710 Commvault Systems, Inc. † 71 5,314 Cornerstone OnDemand, Inc. † 103 5,193 EMC Corp. 4,526 107,945 HCL Technologies, Ltd. (India) 685 11,904 inContact, Inc. † 279 2,093 Infoblox, Inc. † 112 3,559 Lexmark International, Inc. Class A 749 26,492 MTS Systems Corp. 50 3,487 Netscout Systems, Inc. † 129 3,925 Procera Networks, Inc. † 223 3,405 Quantum Corp. † 2,434 3,043 Riverbed Technology, Inc. † 1,066 18,442 Silicon Graphics International Corp. † 150 1,998 SS&C Technologies Holdings, Inc. † 161 6,941 Synaptics, Inc. † 123 6,213 VeriFone Systems, Inc. † 169 4,328 Verint Systems, Inc. † 109 4,133 Western Digital Corp. 827 62,058 Conglomerates (1.9%) AMETEK, Inc. 1,127 55,471 Danaher Corp. 2,121 158,651 Exor SpA (Italy) 294 11,516 General Electric Co. 5,232 139,485 Marubeni Corp. (Japan) 1,000 7,253 Siemens AG (Germany) 376 49,674 Tyco International, Ltd. 1,979 75,479 Construction (0.7%) Cemex Latam Holdings SA (Colombia) † 824 6,107 Cemex SAB de CV ADR (Mexico) 690 7,542 Chicago Bridge & Iron Co., NV 537 41,177 China Singyes Solar Technologies Holdings, Ltd. (China) 7,000 7,991 China State Construction International Holdings, Ltd. (China) 4,000 7,027 Fortune Brands Home & Security, Inc. 865 37,714 Holcim, Ltd. (Switzerland) 114 8,239 Koninklijke Boskalis Westminster NV (Netherlands) 339 16,888 Mota-Engil SGPS SA (Portugal) 1,048 6,324 Trex Co., Inc. † 165 11,944 Wendel SA (France) 168 23,267 Consumer (0.2%) Blyth, Inc. 142 1,774 SodaStream International, Ltd. (Israel) † 35 2,012 Swatch Group AG (The) (Switzerland) 182 20,278 Swatch Group AG (The) (Switzerland) 27 17,665 Dynamic Asset Allocation Equity Fund 27 COMMON STOCKS (94.5%)* cont. Shares Value Consumer finance (0.7%) DFC Global Corp. † 341 $3,413 Discover Financial Services 1,964 104,681 Encore Capital Group, Inc. † 228 10,873 Housing Development Finance Corp., Ltd. (HDFC) (India) 1,712 22,569 Nelnet, Inc. Class A 183 8,235 Ocwen Financial Corp. † 110 6,233 PHH Corp. † 166 3,991 Portfolio Recovery Associates, Inc. † 192 11,213 Walter Investment Management Corp. † 79 3,012 Consumer goods (2.1%) Colgate-Palmolive Co. 1,339 88,120 Kao Corp. (Japan) 300 9,854 L’Oreal SA (France) 187 31,253 Prestige Brands Holdings, Inc. † 222 7,823 Procter & Gamble Co. (The) 4,622 389,265 Reckitt Benckiser Group PLC (United Kingdom) 233 18,673 Consumer services (0.4%) Angie’s List, Inc. † 38 495 Blue Nile, Inc. † 79 3,639 Geo Group, Inc. (The) 148 4,854 Liberty Interactive Corp. Class A † 2,526 70,930 OpenTable, Inc. † 41 3,426 Shutterfly, Inc. † 39 1,842 TrueBlue, Inc. † 709 18,108 zulily, Inc. Class A † 32 1,120 Containers (0.1%) Ball Corp. 620 30,988 Distribution (0.1%) Beacon Roofing Supply, Inc. † 103 3,830 Core-Mark Holding Co., Inc. 87 6,422 MWI Veterinary Supply, Inc. † 44 8,015 Pool Corp. 57 3,194 Spartan Stores, Inc. 156 3,619 United Natural Foods, Inc. † 57 3,924 Electric utilities (1.5%) AES Corp. 2,964 43,185 American Electric Power Co., Inc. 1,784 83,955 China Resources Power Holdings Co., Ltd. (China) 2,000 4,840 Chubu Electric Power Co., Inc. (Japan) 400 5,404 CMS Energy Corp. 668 17,729 Enel SpA (Italy) 4,308 19,494 Entergy Corp. 735 45,489 GDF Suez (France) 1,008 23,333 Kansai Electric Power, Inc. (Japan) † 2,400 27,246 PG&E Corp. 1,324 53,450 28 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Electric utilities cont. PPL Corp. 800 $24,568 Red Electrica Corporacion SA (Spain) 495 31,698 Tenaga Nasional Bhd (Malaysia) 4,300 13,155 Electrical equipment (0.2%) ABB, Ltd. (Switzerland) 1,202 30,732 Hermes Microvision, Inc. (Taiwan) 75 2,334 II-VI, Inc. † 438 7,161 WESCO International, Inc. † 81 6,964 Electronics (2.1%) Avnet, Inc. 772 30,803 Broadcom Corp. Class A 1,543 41,183 Casetek Holdings, Ltd. (Taiwan) 2,000 10,610 Cavium, Inc. † 54 1,955 Ceva, Inc. † 169 2,702 Cirrus Logic, Inc. † 305 6,155 EnerSys 203 14,484 Fairchild Semiconductor International, Inc. † 194 2,470 FEI Co. 85 7,739 GenMark Diagnostics, Inc. † 701 8,342 Inotera Memories, Inc. (Taiwan) † 13,000 9,269 Integrated Silicon Solutions, Inc. † 630 7,459 Keyence Corp. (Japan) 100 40,168 L-3 Communications Holdings, Inc. 469 48,523 Marvell Technology Group, Ltd. 2,560 36,429 Mellanox Technologies, Ltd. (Israel) † 78 3,037 Mentor Graphics Corp. 484 10,902 Microsemi Corp. † 128 3,127 NVIDIA Corp. 2,456 38,314 Omnivision Technologies, Inc. † 365 5,851 Omron Corp. (Japan) 800 32,915 Radiant Opto-Electronics Corp. (Taiwan) 2,090 7,451 Rockwell Automation, Inc. 634 72,010 Samsung Electronics Co., Ltd. (South Korea) 55 77,643 Semtech Corp. † 124 3,685 Silicon Image, Inc. † 827 4,482 SK Hynix, Inc. (South Korea) † 290 9,700 Sparton Corp. † 181 4,663 Energy (oil field) (1.4%) Helix Energy Solutions Group, Inc. † 187 4,153 Key Energy Services, Inc. † 804 6,303 Oceaneering International, Inc. 463 35,739 Oil States International, Inc. † 260 26,611 Schlumberger, Ltd. 3,165 279,849 SPT Energy Group, Inc. (China) 12,000 8,266 Dynamic Asset Allocation Equity Fund 29 COMMON STOCKS (94.5%)* cont. Shares Value Energy (other) (0.1%) AMEC PLC (United Kingdom) 1,354 $25,029 FutureFuel Corp. 559 9,346 Engineering and construction (0.6%) Aecom Technology Corp. † 645 18,744 China Railway Group, Ltd. (China) 21,000 12,108 Daelim Industrial Co., Ltd. (South Korea) 153 14,529 JGC Corp. (Japan) 1,000 37,239 KBR, Inc. 797 26,963 McDermott International, Inc. † 1,173 9,560 Singapore Technologies Engineering, Ltd. (Singapore) 6,000 19,317 Vinci SA (France) 401 25,736 Entertainment (0.2%) Carmike Cinemas, Inc. † 230 5,506 CJ CGV Co., Ltd. (South Korea) 229 10,419 Panasonic Corp. (Japan) † 2,100 24,086 TiVo, Inc. † 237 3,041 Town Sports International Holdings, Inc. 328 4,510 Vail Resorts, Inc. 44 3,335 VOXX International Corp. † 563 10,044 Environmental (0.1%) Coway Co., Ltd. (South Korea) 171 10,697 Mine Safety Appliances Co. 75 3,737 Financial (0.8%) 3i Group PLC (United Kingdom) 3,458 20,908 CIT Group, Inc. 1,298 65,523 CoreLogic, Inc. † 1,594 56,157 Credit Acceptance Corp. † 53 6,845 Nasdaq OMX Group, Inc. (The) 1,058 41,569 WageWorks, Inc. † 136 7,793 Food (1.8%) Boulder Brands, Inc. † 100 1,531 Bunge, Ltd. 18 1,442 Calbee, Inc. (Japan) 1,000 25,360 Carrefour SA (France) 673 26,471 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 2,000 129 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 308 14,501 Distribuidora Internacional de Alimentacion SA (Spain) 1,907 17,453 General Mills, Inc. 1,718 86,639 Hain Celestial Group, Inc. (The) † 28 2,315 Ingredion, Inc. 32 2,213 Jeronimo Martins SGPS SA (Portugal) 335 6,904 JM Smucker Co. (The) 378 39,403 Kraft Foods Group, Inc. 1,590 84,461 Lindt & Spruengli AG (Switzerland) 7 30,215 30 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Food cont. Magnit OJSC (Russia) 48 $13,322 Nestle SA (Switzerland) 1,034 75,462 Shoprite Holdings, Ltd. (South Africa) 335 5,882 Suedzucker AG (Germany) 523 13,184 Unilever PLC (United Kingdom) 391 15,778 Forest products and packaging (0.3%) Amcor, Ltd. (Australia) 1,444 14,511 Bemis Co., Inc. 456 17,798 Domtar Corp. (Canada) 175 14,964 KapStone Paper and Packaging Corp. 130 6,926 Louisiana-Pacific Corp. † 69 1,132 Packaging Corp. of America 417 25,545 Gaming and lottery (0.1%) OPAP SA (Greece) 1,214 16,130 Penn National Gaming, Inc. † 610 8,808 Health-care services (3.1%) Amedisys, Inc. † 178 2,898 AmerisourceBergen Corp. 1,537 108,405 AmSurg Corp. † 128 6,185 athenahealth, Inc. † 20 2,623 Bio-Reference Labs, Inc. † 52 1,518 Centene Corp. † 39 2,329 Chemed Corp. 158 12,313 CIGNA Corp. 1,618 141,494 Computer Programs & Systems, Inc. 34 2,092 HCA Holdings, Inc. 1,143 53,058 Health Net, Inc. † 120 3,666 HealthSouth Corp. 181 6,478 Isis Pharmaceuticals, Inc. † 70 2,713 Kindred Healthcare, Inc. 265 4,463 Magellan Health Services, Inc. † 46 2,815 McKesson Corp. 1,227 203,547 MedAssets, Inc. † 373 8,034 Omega Healthcare Investors, Inc. R 110 3,596 Providence Service Corp. (The) † 350 9,597 Sinopharm Group Co. (China) 2,800 8,325 Suzuken Co., Ltd. (Japan) 300 10,191 Threshold Pharmaceuticals, Inc. † 495 2,440 Triple-S Management Corp. Class B (Puerto Rico) † 97 1,965 Ventas, Inc. R 829 47,112 WellCare Health Plans, Inc. † 175 13,003 WellPoint, Inc. 1,779 165,234 Homebuilding (0.2%) PulteGroup, Inc. 1,852 34,744 Ryland Group, Inc. (The) 241 9,524 Dynamic Asset Allocation Equity Fund 31 COMMON STOCKS (94.5%)* cont. Shares Value Household furniture and appliances (—%) La-Z-Boy, Inc. 137 $4,009 Select Comfort Corp. † 246 5,193 Insurance (4.3%) Ageas (Belgium) 668 28,100 AIA Group, Ltd. (Hong Kong) 5,600 28,388 Alleghany Corp. † 118 46,504 Allianz SE (Germany) 225 38,977 Allied World Assurance Co. Holdings AG 403 45,398 American Equity Investment Life Holding Co. 379 8,986 American Financial Group, Inc. 686 39,555 American International Group, Inc. 3,479 173,080 Amtrust Financial Services, Inc. 101 4,223 Aon PLC 1,811 147,850 Assicurazioni Generali SpA (Italy) 1,455 33,365 AXA SA (France) 1,297 33,969 Axis Capital Holdings, Ltd. 843 41,417 Berkshire Hathaway, Inc. Class B † 508 59,197 Cathay Financial Holding Co., Ltd. (Taiwan) 7,338 11,530 China Pacific Insurance (Group) Co., Ltd. (China) 2,800 11,846 CNO Financial Group, Inc. 403 6,819 Fidelity National Financial, Inc. Class A 1,648 47,907 Genworth Financial, Inc. Class A † 5,126 77,454 Hanwha Life Insurance Co., Ltd. (South Korea) 1,830 12,537 Insurance Australia Group, Ltd. (Australia) 5,301 29,193 Legal & General Group PLC (United Kingdom) 6,228 21,790 Maiden Holdings, Ltd. (Bermuda) 331 4,190 Muenchener Rueckversicherungs AG (Germany) 84 18,370 PartnerRe, Ltd. 471 48,466 Porto Seguro SA (Brazil) 398 5,035 ProAssurance Corp. 127 6,106 Protective Life Corp. 848 40,687 Prudential PLC (United Kingdom) 704 15,038 Stewart Information Services Corp. 292 9,303 Symetra Financial Corp. 331 6,345 Validus Holdings, Ltd. 822 32,921 Investment banking/Brokerage (1.3%) Deutsche Bank AG (Germany) 554 26,727 Eaton Vance Corp. 871 36,417 Goldman Sachs Group, Inc. (The) 1,428 241,246 Greenhill & Co., Inc. 53 2,900 Investor AB Class B (Sweden) 631 20,581 UBS AG (Switzerland) 1,281 24,349 Leisure (—%) Brunswick Corp. 216 9,871 32 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Lodging/Tourism (0.7%) Grand Korea Leisure Co., Ltd. (South Korea) 300 $11,410 Marcus Corp. 378 5,515 MGM China Holdings, Ltd. (Hong Kong) 5,200 18,513 SJM Holdings, Ltd. (Hong Kong) 7,000 22,438 Wyndham Worldwide Corp. 739 52,994 Wynn Resorts, Ltd. 377 62,533 Machinery (0.9%) AGCO Corp. 69 4,021 Altra Industrial Motion Corp. 305 9,266 Chart Industries, Inc. † 115 11,190 CNH Industrial NV † 225 2,549 Cummins, Inc. 763 100,991 Deere & Co. 40 3,370 DXP Enterprises, Inc. † 61 5,977 Franklin Electric Co., Inc. 211 9,390 Hyster-Yale Materials Holdings, Inc. 54 4,501 Kadant, Inc. 172 7,124 Lindsay Corp. 29 2,215 NACCO Industries, Inc. Class A 27 1,748 NSK, Ltd. (Japan) 3,000 35,434 Terex Corp. † 638 23,172 THK Co., Ltd. (Japan) 700 16,966 Manufacturing (0.8%) AZZ, Inc. 152 7,430 Chase Corp. 156 4,970 Generac Holdings, Inc. 185 9,853 Greenbrier Cos., Inc. (The) † 377 11,781 IMI PLC (United Kingdom) 1,355 32,464 Ingersoll-Rand PLC 1,272 90,845 Leggett & Platt, Inc. 827 24,983 Polypore International, Inc. † 46 1,747 Standex International Corp. 81 4,773 TriMas Corp. † 396 14,486 Media (0.1%) Demand Media, Inc. † 282 1,554 Naspers, Ltd. Class N (South Africa) 162 15,405 Medical technology (1.3%) Abaxis, Inc. 48 1,727 Accuray, Inc. † 453 3,615 Alere, Inc. † 235 7,689 Align Technology, Inc. † 74 4,043 Coloplast A/S Class B (Denmark) 496 32,529 Conmed Corp. 267 10,870 Cyberonics, Inc. † 42 2,886 DexCom, Inc. † 85 2,813 Globus Medical, Inc. Class A † 189 3,640 Dynamic Asset Allocation Equity Fund 33 COMMON STOCKS (94.5%)* cont. Shares Value Medical technology cont. Greatbatch, Inc. † 340 $13,813 Haemonetics Corp. † 88 3,719 Hill-Rom Holdings, Inc. 204 8,448 Insulet Corp. † 135 4,998 NxStage Medical, Inc. † 204 2,083 OraSure Technologies, Inc. † 648 3,985 St. Jude Medical, Inc. 1,879 109,770 STAAR Surgical Co. † 546 6,891 Steris Corp. 93 4,291 TearLab Corp. † 128 1,199 Thoratec Corp. † 79 3,110 Trinity Biotech PLC ADR (Ireland) 162 4,152 Zimmer Holdings, Inc. 1,054 96,346 Metals (0.8%) Assa Abloy AB Class B (Sweden) 604 30,486 BHP Billiton PLC (United Kingdom) 731 22,186 BHP Billiton, Ltd. (Australia) 1,237 42,100 Horsehead Holding Corp. † S 567 8,488 L.B. Foster Co. Class A 100 4,687 NN, Inc. 400 7,980 Rio Tinto PLC (United Kingdom) 312 16,572 Rio Tinto, Ltd. (Australia) 406 24,412 Vale SA ADR (Brazil) 425 6,511 Vale SA ADR (Preference) (Brazil) 330 4,630 voestalpine AG (Austria) 645 32,039 Natural gas utilities (0.6%) Centrica PLC (United Kingdom) 4,477 24,777 China Resources Gas Group, Ltd. (China) 4,000 12,280 ENI SpA (Italy) 1,136 27,321 Kinder Morgan, Inc. 1,684 59,849 UGI Corp. 584 23,512 Office equipment and supplies (0.3%) Avery Dennison Corp. 571 27,922 Staples, Inc. 3,413 53,004 Oil and gas (6.8%) BP PLC (United Kingdom) 6,153 48,445 Cabot Oil & Gas Corp. 1,609 55,430 Callon Petroleum Co. † 1,043 6,936 Chevron Corp. 904 110,686 CNOOC, Ltd. (China) 11,000 22,532 ConocoPhillips 3,341 243,225 Delek US Holdings, Inc. 358 10,833 EPL Oil & Gas, Inc. † 264 7,564 Exxon Mobil Corp. 3,266 305,305 Ezion Holdings, Ltd. (Singapore) 6,000 10,041 Gazprom Neft OAO ADR (Russia) 287 6,463 34 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Oil and gas cont. Genel Energy PLC (Jersey) † 321 $5,579 Gulfport Energy Corp. † 65 3,798 Helmerich & Payne, Inc. 422 32,494 HollyFrontier Corp. 787 37,760 Kodiak Oil & Gas Corp. † 446 5,058 Lukoil OAO ADR (Russia) 402 24,837 Marathon Petroleum Corp. 1,114 92,172 Occidental Petroleum Corp. 2,199 208,816 ONEOK, Inc. 900 52,263 Pacific Rubiales Energy Corp. (Colombia) 533 9,907 Petroleo Brasileiro SA ADR (Preference) (Brazil) 545 9,014 Phillips 66 1,882 131,006 Repsol YPF SA (Spain) 612 16,070 Rosetta Resources, Inc. † 63 3,186 Royal Dutch Shell PLC Class A (United Kingdom) 1,173 39,229 Royal Dutch Shell PLC Class B (United Kingdom) 1,068 37,390 Statoil ASA (Norway) 1,057 23,864 Stone Energy Corp. † 175 5,789 Surgutneftegas OAO (Preference) (Russia) 18,864 13,376 Swift Energy Co. † 232 3,088 Tesoro Corp. 609 35,706 Total SA (France) 769 46,542 Unit Corp. † 81 3,901 Vaalco Energy, Inc. † 552 3,340 Valero Energy Corp. 1,862 85,131 W&T Offshore, Inc. 178 3,062 Woodside Petroleum, Ltd. (Australia) 461 15,694 Pharmaceuticals (6.1%) AbbVie, Inc. 2,722 131,881 ACADIA Pharmaceuticals, Inc. † 156 3,633 Actavis PLC † 2 326 Actelion, Ltd. (Switzerland) 278 23,101 Alkermes PLC † 131 5,290 Array BioPharma, Inc. † 446 2,551 Aspen Pharmacare Holdings, Ltd. (South Africa) 319 8,207 AstraZeneca PLC (United Kingdom) 859 49,238 Bayer AG (Germany) 388 51,759 Biospecifics Technologies Corp. † 82 1,820 Bristol-Myers Squibb Co. 3,957 203,311 Conatus Pharmaceuticals, Inc. † 64 408 Eli Lilly & Co. 2,427 121,884 Endo Health Solutions, Inc. † 519 34,872 Gentium SpA ADR (Italy) † 366 19,845 GlaxoSmithKline PLC (United Kingdom) 1,757 46,426 Hisamitsu Pharmaceutical Co., Inc. (Japan) 300 15,901 Insys Therapeutics, Inc. † 232 10,231 Jazz Pharmaceuticals PLC † 440 51,445 Dynamic Asset Allocation Equity Fund 35 COMMON STOCKS (94.5%)* cont. Shares Value Pharmaceuticals cont. Johnson & Johnson 1,135 $107,438 Merck & Co., Inc. 560 27,905 Novartis AG (Switzerland) 507 40,010 Novo Nordisk A/S Class B (Denmark) 135 24,120 Orion OYJ Class B (Finland) 556 14,638 Pfizer, Inc. 12,665 401,860 Questcor Pharmaceuticals, Inc. 147 8,527 Receptos, Inc. † 53 1,226 Richter Gedeon Nyrt (Hungary) 428 8,656 Roche Holding AG-Genusschein (Switzerland) 298 82,893 Salix Pharmaceuticals, Ltd. † 622 52,752 Sanofi (France) 365 38,551 Santarus, Inc. † 69 2,220 Sucampo Pharmaceuticals, Inc. Class A † 303 2,254 Photography/Imaging (0.1%) Konica Minolta Holdings, Inc. (Japan) 2,500 25,209 Publishing (0.1%) Gannett Co., Inc. 1,392 37,668 Railroads (0.1%) Central Japan Railway Co. (Japan) 300 36,078 Real estate (2.5%) AG Mortgage Investment Trust, Inc. R 92 1,457 Agree Realty Corp. R 172 5,040 American Capital Agency Corp. R 1,094 22,296 Arlington Asset Investment Corp. Class A 111 2,965 ARMOUR Residential REIT, Inc. R 494 1,932 Ashford Hospitality Prime, Inc. † R 117 2,394 Ashford Hospitality Trust, Inc. R 586 4,811 AvalonBay Communities, Inc. R 292 34,620 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 103,500 3,331 CBL & Associates Properties, Inc. R 225 4,064 Chimera Investment Corp. R 4,004 11,812 China Overseas Grand Oceans Group, Ltd. (China) 6,000 6,362 China Overseas Land & Investment, Ltd. (China) 3,000 9,326 CoreSite Realty Corp. R 63 2,039 CYS Investments, Inc. R 305 2,440 Dexus Property Group (Australia) R 19,583 18,628 Education Realty Trust, Inc. R 646 5,620 EPR Properties R 93 4,677 Federal Realty Investment Trust R 225 23,292 First Industrial Realty Trust R 193 3,370 Glimcher Realty Trust R 371 3,602 GPT Group (Australia) R 6,102 19,885 Hammerson PLC (United Kingdom) R 1,173 9,776 Hatteras Financial Corp. R 414 6,918 Health Care REIT, Inc. R 786 44,008 36 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Real estate cont. Hemaraj Land and Development PCL (Thailand) 70,600 $8,883 HFF, Inc. Class A 561 14,373 Invesco Mortgage Capital, Inc. R 147 2,220 Investors Real Estate Trust R 443 3,903 iStar Financial, Inc. † R 365 4,701 Lexington Realty Trust R 849 8,719 LTC Properties, Inc. R 208 8,010 MFA Financial, Inc. R 501 3,652 National Health Investors, Inc. R 130 7,653 One Liberty Properties, Inc. R 202 4,163 PS Business Parks, Inc. R 128 10,025 Public Storage R 412 62,912 Ramco-Gershenson Properties Trust R 247 3,952 Select Income REIT R 160 4,390 Simon Property Group, Inc. R 753 112,837 Sovran Self Storage, Inc. R 43 2,870 St. Joe Co. (The) † 335 5,943 Starwood Property Trust, Inc. R 112 3,121 Summit Hotel Properties, Inc. R 542 4,921 Tanger Factory Outlet Centers R 376 12,434 Tokyu Fudosan Holdings Corp. (Japan) † 3,500 32,046 Universal Health Realty Income Trust R 46 1,949 Vornado Realty Trust R 558 49,065 Westfield Group (Australia) 1,302 12,326 Wheelock and Co., Ltd. (Hong Kong) 5,000 24,347 Regional Bells (0.4%) AT&T, Inc. 2,498 87,955 Frontier Communications Corp. 1,093 5,115 Restaurants (0.1%) AFC Enterprises † 138 6,015 Alsea SAB de CV (Mexico) 2,373 7,140 Minor International PCL (Thailand) 11,300 8,552 Papa John’s International, Inc. 92 7,809 Ruby Tuesday, Inc. † 840 5,922 Retail (7.4%) Adidas AG (Germany) 163 19,821 Advance Auto Parts, Inc. 399 40,303 American Eagle Outfitters, Inc. 1,183 19,247 ANN, Inc. † 229 8,168 Ascena Retail Group, Inc. † 191 4,068 Bed Bath & Beyond, Inc. † 1,003 78,264 Big Lots, Inc. † 680 26,064 BR Malls Participacoes SA (Brazil) 768 6,301 Brown Shoe Co., Inc. 127 3,268 Buckle, Inc. (The) 72 3,820 Chico’s FAS, Inc. 1,076 20,110 Dynamic Asset Allocation Equity Fund 37 COMMON STOCKS (94.5%)* cont. Shares Value Retail cont. Coach, Inc. 1,177 $68,148 Compagnie Financiere Richemont SA (Switzerland) 178 18,022 Compagnie Financiere Richemont SA ADR (Switzerland) 545 5,578 Costco Wholesale Corp. 746 93,571 CP ALL PCL (Thailand) 10,100 12,818 Crocs, Inc. † 116 1,601 CST Brands, Inc. 207 6,808 CVS Caremark Corp. 2,924 195,791 Deckers Outdoor Corp. † 43 3,554 Destination Maternity Corp. 325 9,926 Dillards, Inc. Class A 213 19,490 Five Below, Inc. † 39 2,073 Foot Locker, Inc. 828 32,201 GameStop Corp. Class A 157 7,575 Gap, Inc. (The) 1,431 58,628 Genesco, Inc. † 86 6,442 GS Home Shopping, Inc. (South Korea) 34 9,079 Home Depot, Inc. (The) 3,659 295,172 KAR Auction Services, Inc. 510 14,071 Koninklijke Ahold NV (Netherlands) 1,092 19,880 Lowe’s Cos., Inc. 4,007 190,252 Lumber Liquidators Holdings, Inc. † 31 3,121 Macy’s, Inc. 1,686 89,796 Matahari Department Store Tbk PT (Indonesia) † 5,500 5,310 Men’s Wearhouse, Inc. (The) 146 7,464 Next PLC (United Kingdom) 528 47,403 O’Reilly Automotive, Inc. † 537 67,104 PetSmart, Inc. 532 39,427 Pier 1 Imports, Inc. 96 2,140 Puregold Price Club, Inc. (Philippines) 7,800 7,510 Sears Hometown and Outlet Stores, Inc. † 122 3,902 Sonic Automotive, Inc. Class A 738 17,505 Steven Madden, Ltd. † 60 2,338 Tile Shop Holdings, Inc. † 284 4,757 TJX Cos., Inc. (The) 2,628 165,249 USANA Health Sciences, Inc. † 37 2,705 Wal-Mart Stores, Inc. 348 28,191 Walgreen Co. 2,242 132,726 Woolworths Holdings, Ltd. (South Africa) 1,106 8,033 Woolworths, Ltd. (Australia) 340 10,427 World Fuel Services Corp. 224 8,602 Schools (0.2%) Bright Horizons Family Solutions, Inc. † 126 4,391 Estacio Participacoes SA (Brazil) 855 7,329 Grand Canyon Education, Inc. † 59 2,687 ITT Educational Services, Inc. † 654 25,499 New Oriental Education & Technology Group, Inc. ADR (China) 267 7,927 38 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Semiconductor (0.5%) ASML Holding NV (Netherlands) 287 $26,787 Entegris, Inc. † 509 5,589 Lam Research Corp. † 765 39,864 Magnachip Semiconductor Corp. (South Korea) † 494 10,028 Photronics, Inc. † 512 4,424 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 8,000 28,384 Teradyne, Inc. † 1,185 20,181 Ultra Clean Holdings, Inc. † 447 4,452 Shipping (0.4%) Aegean Marine Petroleum Network, Inc. (Greece) 762 8,169 Con-way, Inc. 280 11,589 Diana Shipping, Inc. (Greece) † 352 4,030 Quality Distribution, Inc. † 1,043 12,756 StealthGas, Inc. (Greece) † 1,099 13,496 Swift Transportation Co. † 647 14,978 Wabtec Corp. 532 36,708 Yamato Transport Co., Ltd. (Japan) 700 14,841 Software (3.3%) Brightcove, Inc. † 318 4,525 IntraLinks Holdings, Inc. † 543 5,924 Manhattan Associates, Inc. † 89 10,703 Microsoft Corp. 9,442 360,023 NTT Data Corp. (Japan) 300 10,791 Oracle Corp. 8,786 310,058 PTC, Inc. † 159 5,174 QLIK Technologies, Inc. † 54 1,354 Rovi Corp. † 260 4,784 Safeguard Scientifics, Inc. † 289 5,390 SAP AG (Germany) 138 11,427 SciQuest, Inc. † 88 2,460 Symantec Corp. 4,426 99,541 Tencent Holdings, Ltd. (China) 300 17,352 Ultimate Software Group, Inc. † 75 11,752 Zynga, Inc. Class A † 610 2,654 Staffing (0.2%) Barrett Business Services, Inc. 87 7,353 Kforce, Inc. 356 7,184 On Assignment, Inc. † 231 7,861 Robert Half International, Inc. 753 29,088 Technology (0.2%) CACI International, Inc. Class A † 28 2,010 SoftBank Corp. (Japan) 500 40,461 Tech Data Corp. † 150 7,776 Dynamic Asset Allocation Equity Fund 39 COMMON STOCKS (94.5%)* cont. Shares Value Technology services (2.8%) Accenture PLC Class A 2,465 $190,964 Acxiom Corp. † 363 12,081 AOL, Inc. † 1,400 62,412 Baidu, Inc. ADR (China) † 35 5,830 Blucora, Inc. † 344 10,004 Cap Gemini (France) 375 24,407 CSG Systems International, Inc. 79 2,281 Google, Inc. Class A † 244 258,540 IBM Corp. 496 89,121 Infosys, Ltd. (India) 122 6,549 Naver Corp. (South Korea) 14 9,154 NIC, Inc. 139 3,389 Nomura Research Institute, Ltd. (Japan) 500 16,399 Perficient, Inc. † 259 5,615 SINA Corp. (China) † 67 5,164 Tyler Technologies, Inc. † 88 9,030 Unisys Corp. † 201 5,521 United Internet AG (Germany) 385 15,444 XO Group, Inc. † 346 5,422 Yandex NV Class A (Russia) † 111 4,412 Telecommunications (1.2%) Arris Group, Inc. † 102 2,093 Aruba Networks, Inc. † 110 1,962 BroadSoft, Inc. † 34 903 BT Group PLC (United Kingdom) 5,219 31,856 CalAmp Corp. † 323 8,056 China Telecom Corp, Ltd. (China) 18,000 9,728 EchoStar Corp. Class A † 595 29,780 Inteliquent, Inc. 270 3,129 Iridium Communications, Inc. † 450 2,768 KCell JSC ADR (Kazakhstan) 408 7,037 Loral Space & Communications, Inc. 71 5,604 Mobile Telesystems OJSC (Russia) † 1,015 9,614 MTN Group, Ltd. (South Africa) 834 16,227 NTT DoCoMo, Inc. (Japan) 1,100 17,717 Orange (France) 1,299 16,924 RingCentral, Inc. Class A † 46 730 Ruckus Wireless, Inc. † 278 3,625 ShoreTel, Inc. † 302 2,440 Tele2 AB Class B (Sweden) 784 9,542 Telefonica SA (Spain) 1,349 22,140 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 52,500 9,545 Telenor ASA (Norway) 878 21,078 Telstra Corp., Ltd. (Australia) 5,453 25,116 Turkcell Iletisim Hizmetleri AS (Turkey) † 768 4,640 Ubiquiti Networks, Inc. 272 10,717 USA Mobility, Inc. 223 3,276 Vodafone Group PLC (United Kingdom) 7,332 27,181 40 Dynamic Asset Allocation Equity Fund COMMON STOCKS (94.5%)* cont. Shares Value Telephone (1.3%) Deutsche Telekom AG (Germany) 1,613 $25,627 TW telecom, inc. † 938 26,564 Verizon Communications, Inc. 5,993 297,373 Textiles (—%) G&K Services, Inc. Class A 50 3,011 Perry Ellis International, Inc. 295 4,581 Tire and rubber (0.2%) Continental AG (Germany) 228 47,579 Tobacco (1.7%) British American Tobacco (BAT) PLC (United Kingdom) 590 31,403 Japan Tobacco, Inc. (Japan) 800 27,019 Lorillard, Inc. 2,388 122,576 Philip Morris International, Inc. 3,211 274,669 Toys (0.1%) Namco Bandai Holdings, Inc. (Japan) 900 18,282 Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 9,000 14,093 Matson, Inc. 78 1,952 Universal Truckload Services, Inc. 193 5,556 Trucks and parts (0.7%) Aisin Seiki Co., Ltd. (Japan) 700 28,152 Delphi Automotive PLC (United Kingdom) 1,581 92,568 Douglas Dynamics, Inc. 265 4,224 Hyundai Mobis Co., Ltd. (South Korea) 57 16,535 Miller Industries, Inc. 203 3,861 Standard Motor Products, Inc. 298 10,347 Tenneco, Inc. † 80 4,592 WABCO Holdings, Inc. † 361 31,985 Waste Management (—%) China Everbright International, Ltd. (China) 8,000 8,916 Water Utilities (0.1%) Beijing Enterprises Water Group, Ltd. (China) 12,000 6,749 United Utilities Group PLC (United Kingdom) 1,733 18,635 Total common stocks (cost $17,281,396) INVESTMENT COMPANIES (3.1%)* Shares Value iShares MSCI Emerging Markets ETF 642 $27,189 iShares MSCI Taiwan ETF (Taiwan) 643 9,246 SPDR S&P rust 3,923 710,063 SPDR S&P Midcap rust 275 65,293 Total investment companies (cost $649,072) Dynamic Asset Allocation Equity Fund 41 WARRANTS (—%)*† Expiration Strike date price Warrants Value Ecobank Transnational, Inc. 144A (Nigeria) ## 9/20/16 $0.00001 41,707 $3,920 Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 0.00001 17,920 3,046 Saudi Industrial Investment Group (Saudi Arabia) 10/28/15 0.00001 312 2,487 Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00001 22,422 3,005 Total warrants (cost $12,073) PURCHASED EQUITY OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value iShares MSCI Emerging Markets Index (ETF) (Put) Jan-14/$40.00 1,939 $1,086 Total purchased equity options outstanding (cost $1,978) SHORT-TERM INVESTMENTS (3.7%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.08% L 810,295 $810,295 Putnam Cash Collateral Pool, LLC 0.16% d 7,750 7,750 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 # $100,000 99,886 U.S. Treasury Bills with an effective yield of 0.10%, August 21, 2014 # 11,000 10,992 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 # 19,000 18,994 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 # 11,000 10,998 Total short-term investments (cost $958,908) TOTAL INVESTMENTS Total investments (cost $18,903,427) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank ETF Exchange Traded Fund JSC Joint Stock Company NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $26,226,033. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). 42 Dynamic Asset Allocation Equity Fund d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $64,246 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 78.6% Australia 1.3% United Kingdom 3.7 South Korea 0.9 Japan 3.4 China 0.8 France 1.7 Spain 0.6 Switzerland 1.6 Other 6.0 Germany 1.4 Total 100.0% FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $11,587,465) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $30,407 $32,218 $(1,811) Brazilian Real Sell 1/3/14 30,407 30,603 196 Canadian Dollar Sell 1/16/14 371,240 381,664 10,424 Chilean Peso Buy 1/16/14 65,148 68,836 (3,688) Chilean Peso Sell 1/16/14 65,148 66,588 1,440 Euro Buy 12/18/13 412,121 400,190 11,931 Singapore Dollar Sell 2/19/14 17,852 18,085 233 Swiss Franc Sell 12/18/13 27,255 26,370 (885) Barclays Bank PLC Australian Dollar Buy 1/16/14 363 1,210 (847) Brazilian Real Buy 1/3/14 71,360 75,441 (4,081) Brazilian Real Sell 1/3/14 71,360 72,219 859 British Pound Sell 12/18/13 22,743 22,133 (610) Canadian Dollar Buy 1/16/14 56,969 57,802 (833) Czech Koruna Buy 12/18/13 24,266 24,265 1 Czech Koruna Sell 12/18/13 24,266 26,034 1,768 Euro Buy 12/18/13 70,793 57,923 12,870 Hong Kong Dollar Sell 2/19/14 33,774 33,777 3 Hungarian Forint Buy 12/18/13 32,013 32,179 (166) Hungarian Forint Sell 12/18/13 32,013 32,023 10 Japanese Yen Sell 2/19/14 49,729 52,163 2,434 Dynamic Asset Allocation Equity Fund 43 FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $11,587,465) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Mexican Peso Buy 1/16/14 $17,381 $16,760 $621 Norwegian Krone Buy 12/18/13 52,901 53,706 (805) Norwegian Krone Sell 12/18/13 52,901 53,063 162 Polish Zloty Buy 12/18/13 9,722 11,700 (1,978) Singapore Dollar Sell 2/19/14 62,642 63,495 853 Swiss Franc Sell 12/18/13 27,365 33,245 5,880 Turkish Lira Buy 12/18/13 14,554 14,897 (343) Citibank, N.A. Australian Dollar Sell 1/16/14 68,983 71,686 2,703 Brazilian Real Buy 1/3/14 73,402 77,332 (3,930) Brazilian Real Sell 1/3/14 73,402 73,732 330 British Pound Sell 12/18/13 26,014 26,915 901 Canadian Dollar Buy 1/16/14 25,758 26,498 (740) Canadian Dollar Sell 1/16/14 25,758 26,180 422 Danish Krone Sell 12/18/13 40,191 40,043 (148) Euro Buy 12/18/13 77,587 76,912 675 Euro Sell 12/18/13 77,587 77,195 (392) Japanese Yen Buy 2/19/14 392 408 (16) Japanese Yen Sell 2/19/14 392 393 1 New Taiwan Dollar Sell 2/19/14 15,318 15,487 169 New Zealand Dollar Buy 1/16/14 25,549 25,576 (27) New Zealand Dollar Sell 1/16/14 25,549 25,543 (6) Swiss Franc Sell 12/18/13 48,551 46,913 (1,638) Credit Suisse International Australian Dollar Sell 1/16/14 94,216 96,835 2,619 British Pound Sell 12/18/13 85,243 80,400 (4,843) Canadian Dollar Buy 1/16/14 47,662 49,067 (1,405) Canadian Dollar Sell 1/16/14 47,662 49,112 1,450 Czech Koruna Buy 12/18/13 42,649 43,355 (706) Czech Koruna Sell 12/18/13 42,649 44,883 2,234 Euro Buy 12/18/13 117,943 116,164 1,779 Euro Sell 12/18/13 116,448 116,203 (245) Japanese Yen Buy 2/19/14 577,609 601,917 (24,308) Mexican Peso Buy 1/16/14 36,327 36,164 163 Mexican Peso Sell 1/16/14 36,327 36,648 321 New Zealand Dollar Buy 1/16/14 41,932 42,989 (1,057) New Zealand Dollar Sell 1/16/14 41,932 42,136 204 Norwegian Krone Buy 12/18/13 26,165 27,005 (840) Singapore Dollar Sell 2/19/14 10,361 10,703 342 South Korean Won Buy 2/19/14 45,100 45,008 92 Swedish Krona Buy 12/18/13 26,061 25,772 289 Swedish Krona Sell 12/18/13 26,061 25,880 (181) Swiss Franc Sell 12/18/13 64,551 62,082 (2,469) 44 Dynamic Asset Allocation Equity Fund FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $11,587,465) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Buy 1/16/14 $1,452 $2,136 $(684) Canadian Dollar Buy 1/16/14 68,250 69,962 (1,712) Euro Sell 12/18/13 101,366 102,031 665 Japanese Yen Sell 2/19/14 36,285 37,960 1,675 Norwegian Krone Buy 12/18/13 947 2,630 (1,683) Polish Zloty Buy 12/18/13 19,121 20,318 (1,197) Swiss Franc Sell 12/18/13 35,531 34,120 (1,411) Goldman Sachs International Australian Dollar Buy 1/16/14 11,346 12,081 (735) British Pound Buy 12/18/13 53,011 51,903 1,108 British Pound Sell 12/18/13 53,011 50,980 (2,031) Canadian Dollar Buy 1/16/14 6,110 6,609 (499) Chilean Peso Buy 1/16/14 61,298 64,762 (3,464) Chilean Peso Sell 1/16/14 61,298 62,626 1,328 Euro Sell 12/18/13 138,325 137,177 (1,148) Japanese Yen Buy 2/19/14 98,333 102,381 (4,048) HSBC Bank USA, National Association British Pound Sell 12/18/13 307,756 299,384 (8,372) Canadian Dollar Buy 1/16/14 24,912 25,233 (321) Euro Buy 12/18/13 54,080 53,158 922 Euro Sell 12/18/13 54,080 53,162 (918) Japanese Yen Sell 2/19/14 143,653 149,591 5,938 New Taiwan Dollar Sell 2/19/14 17,351 17,576 225 Swedish Krona Buy 12/18/13 23,333 23,910 (577) Swedish Krona Sell 12/18/13 23,333 23,874 541 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 47,653 48,762 (1,109) Australian Dollar Sell 1/16/14 47,653 49,394 1,741 Brazilian Real Buy 1/3/14 79,908 83,975 (4,067) Brazilian Real Sell 1/3/14 79,908 80,566 658 British Pound Buy 12/18/13 217,769 213,614 4,155 British Pound Sell 12/18/13 217,769 212,555 (5,214) Canadian Dollar Buy 1/16/14 142,517 146,951 (4,434) Czech Koruna Buy 12/18/13 15,424 16,135 (711) Czech Koruna Sell 12/18/13 15,424 15,882 458 Euro Sell 12/18/13 1,305,391 1,271,810 (33,581) Hungarian Forint Buy 12/18/13 26,618 27,453 (835) Hungarian Forint Sell 12/18/13 26,618 26,593 (25) Japanese Yen Sell 2/19/14 616,541 641,830 25,289 Mexican Peso Buy 1/16/14 12,839 12,221 618 New Taiwan Dollar Sell 2/19/14 32,097 32,704 607 New Zealand Dollar Buy 1/16/14 23,764 24,829 (1,065) Dynamic Asset Allocation Equity Fund 45 FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $11,587,465) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. New Zealand Dollar Sell 1/16/14 $23,764 $23,961 $197 Norwegian Krone Buy 12/18/13 50,683 51,915 (1,232) Norwegian Krone Sell 12/18/13 50,683 50,714 31 Polish Zloty Buy 12/18/13 77,580 78,137 (557) Polish Zloty Sell 12/18/13 77,580 76,922 (658) Singapore Dollar Sell 2/19/14 8,687 8,901 214 South Korean Won Buy 2/19/14 34,381 34,364 17 Swedish Krona Sell 12/18/13 45,569 45,688 119 Swiss Franc Sell 12/18/13 13,131 12,402 (729) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 3,177 2,699 478 Brazilian Real Buy 1/3/14 63,067 66,825 (3,758) Brazilian Real Sell 1/3/14 63,067 63,849 782 British Pound Sell 12/18/13 25,851 25,263 (588) Canadian Dollar Buy 1/16/14 24,912 24,902 10 Euro Buy 12/18/13 25,953 26,633 (680) Hungarian Forint Buy 12/18/13 25,704 25,897 (193) Hungarian Forint Sell 12/18/13 25,704 25,569 (135) Japanese Yen Sell 2/19/14 26,564 27,660 1,096 Mexican Peso Buy 1/16/14 9,032 8,705 327 Swedish Krona Buy 12/18/13 24,324 24,899 (575) Swedish Krona Sell 12/18/13 24,324 24,918 594 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 26,867 27,616 (749) Brazilian Real Buy 1/3/14 61,707 65,462 (3,755) Brazilian Real Sell 1/3/14 61,707 62,637 930 British Pound Sell 12/18/13 41,067 37,542 (3,525) Canadian Dollar Buy 1/16/14 85,645 88,447 (2,802) Czech Koruna Buy 12/18/13 15,424 16,136 (712) Czech Koruna Sell 12/18/13 15,424 15,892 468 Euro Buy 12/18/13 66,717 62,691 4,026 Japanese Yen Sell 2/19/14 149,947 156,168 6,221 Mexican Peso Buy 1/16/14 7,490 6,965 525 New Taiwan Dollar Sell 2/19/14 32,097 32,566 469 New Zealand Dollar Buy 1/16/14 23,764 24,649 (885) New Zealand Dollar Sell 1/16/14 23,764 23,950 186 Norwegian Krone Buy 12/18/13 25,953 25,867 86 Norwegian Krone Sell 12/18/13 25,953 26,093 140 Polish Zloty Buy 12/18/13 20,057 21,036 (979) Singapore Dollar Sell 2/19/14 19,286 19,623 337 South Korean Won Buy 2/19/14 35,709 35,757 (48) Swedish Krona Buy 12/18/13 25,314 25,817 (503) 46 Dynamic Asset Allocation Equity Fund FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $11,587,465) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Swedish Krona Sell 12/18/13 $25,314 $25,533 $219 Swiss Franc Sell 12/18/13 14,014 12,636 (1,378) UBS AG Australian Dollar Buy 1/16/14 23,418 24,066 (648) Australian Dollar Sell 1/16/14 23,418 24,046 628 British Pound Sell 12/18/13 39,431 38,673 (758) Canadian Dollar Sell 1/16/14 296,972 305,597 8,625 Czech Koruna Buy 12/18/13 48,537 48,539 (2) Czech Koruna Sell 12/18/13 48,537 51,671 3,134 Euro Buy 12/18/13 70,521 69,369 1,152 Hungarian Forint Buy 12/18/13 26,618 27,731 (1,113) Hungarian Forint Sell 12/18/13 26,618 26,514 (104) Japanese Yen Sell 2/19/14 163,688 170,457 6,769 Mexican Peso Buy 1/16/14 10,210 9,430 780 New Zealand Dollar Buy 1/16/14 23,845 24,734 (889) New Zealand Dollar Sell 1/16/14 23,845 23,829 (16) Norwegian Krone Buy 12/18/13 23,832 25,581 (1,749) Singapore Dollar Sell 2/19/14 11,317 11,621 304 Swedish Krona Sell 12/18/13 21,200 20,484 (716) Swiss Franc Sell 12/18/13 234,700 223,578 (11,122) Turkish Lira Buy 12/18/13 24,569 25,132 (563) Turkish Lira Sell 12/18/13 24,569 24,656 87 WestPac Banking Corp. Australian Dollar Buy 1/16/14 24,234 25,405 (1,171) Canadian Dollar Buy 1/16/14 192,435 197,968 (5,533) Euro Buy 12/18/13 370,542 358,826 11,716 Japanese Yen Sell 2/19/14 52,134 55,089 2,955 Total FUTURES CONTRACTS OUTSTANDING at 11/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 8 $335,352 Dec-13 $(18,008) MSCI EAFE Index Mini (Long) 5 468,300 Dec-13 10,546 Russell 2000 Index Mini (Short) 2 228,340 Dec-13 (17,944) S&P 500 Index E-Mini (Short) 6 541,230 Dec-13 (76) S&P Mid Cap 400 Index E-Mini (Long) 2 260,620 Dec-13 7,129 SPI 200 Index (Long) 6 727,609 Dec-13 980 Total Dynamic Asset Allocation Equity Fund 47 WRITTEN EQUITY OPTIONS OUTSTANDING at 11/30/13 (premiums $737) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (ETF) (Put) Jan-14/$36.00 1,939 $270 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,105,006 $260,465 $— Capital goods 1,763,022 148,759 — Communication services 999,113 182,252 — Conglomerates 436,339 61,190 — Consumer cyclicals 2,572,583 376,069 — Consumer staples 2,030,474 376,726 129 Energy 1,945,856 273,448 — Financials 3,817,961 640,739 — Health care 2,789,467 420,128 — Technology 3,511,651 78,065 — Transportation 396,243 27,273 — Utilities and power 421,411 145,258 — Total common stocks Investment companies $811,791 $— $— Purchased equity options outstanding — 1,086 — Warrants — 12,458 — Short-term investments 810,295 148,620 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(23,735) $— Futures contracts (17,373) — — Written equity options outstanding — (270) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 48 Dynamic Asset Allocation Equity Fund Statement of assets and liabilities 11/30/13 (Unaudited) ASSETS Investment in securities, at value, including $7,485 of securities on loan (Note 1): Unaffiliated issuers (identified cost $18,085,382) $25,745,832 Affiliated issuers (identified cost $818,045) (Notes 1 and 5) 818,045 Foreign currency (cost $7,206) (Note 1) 5,683 Dividends, interest and other receivables 48,394 Receivable for shares of the fund sold 321,713 Receivable for investments sold 5,853 Receivable from Manager (Note 2) 11,623 Receivable for variation margin (Note 1) 10,231 Unrealized appreciation on forward currency contracts (Note 1) 163,929 Total assets LIABILITIES Payable to custodian 27 Payable for investments purchased 8,508 Payable for purchases of delayed delivery securities (Note 1) 170 Payable for shares of the fund repurchased 585,122 Payable for custodian fees (Note 2) 35,028 Payable for investor servicing fees (Note 2) 10,169 Payable for Trustee compensation and expenses (Note 2) 3,119 Payable for administrative services (Note 2) 50 Payable for variation margin (Note 1) 16,182 Unrealized depreciation on forward currency contracts (Note 1) 187,664 Written options outstanding, at value (premiums $737) (Notes 1 and 3) 270 Collateral on securities loaned, at value (Note 1) 7,750 Other accrued expenses 51,211 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $16,779,013 Undistributed net investment income (Note 1) 267,298 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,562,065 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 7,617,657 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($36,689 divided by 2,768 shares) $13.26** Offering price per class A share (100/94.25 of $13.26)* $14.07 Net asset value, offering price and redemption price per class Y share ($26,189,344 divided by 1,975,366 shares) $13.26 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Equity Fund 49 Statement of operations Six months ended 11/30/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $4,674) $264,908 Interest (including interest income of $230 from investments in affiliated issuers) (Note 5) 639 Securities lending (Note 1) 12 Total investment income EXPENSES Compensation of Manager (Note 2) 77,376 Investor servicing fees (Note 2) 32,033 Custodian fees (Note 2) 43,318 Trustee compensation and expenses (Note 2) 894 Administrative services (Note 2) 284 Auditing and tax fees 50,154 Reclaim expense 11,519 Other 9,099 Fees waived and reimbursed by Manager (Note 2) (77,777) Total expenses Expense reduction (Note 2) (488) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 487,698 Net realized gain on futures contracts (Note 1) 10,666 Net realized loss on foreign currency transactions (Note 1) (83,029) Net realized gain on written options (Notes 1 and 3) 959 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 45,574 Net unrealized appreciation of investments, futures contracts, and written options during the period 2,367,565 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 50 Dynamic Asset Allocation Equity Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 11/30/13* Year ended 5/31/13 Operations: Net investment income $119,147 $307,111 Net realized gain on investments and foreign currency transactions 416,294 1,568,395 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,413,139 3,539,640 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (329) Class Y — (237,066) Net realized short-term gain on investments Class A — (135) Class Y — (97,641) From net realized long-term gain on investments Class A — (2,205) Class Y — (1,585,741) Increase (decrease) from capital share transactions (Note 4) (1,748,698) 2,807,535 Total increase in net assets NET ASSETS Beginning of period 25,026,151 18,726,587 End of period (including undistributed net investment income of $267,298 and $148,151, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Equity Fund 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A November 30, 2013 ** .06 1.39 — — — 12.28 * .57 * .46 * 24 * May 31, 2013 .16 2.60 (.13) (.93) 33 1.06 1.42 73 May 31, 2012 .13 (1.12) — (1.18) 28 1.07 1.20 82 May 31, 2011 .10 2.79 (.30) (1.84) 31 1.06 .86 110 May 31, 2010 .10 2.09 (.96) (1.55) 23 1.05 .82 103 May 31, 2009† .06 1.79 — — — 18.50 * 15 .40 * .61 * 46 * Class Y November 30, 2013 ** .06 1.39 — — — 12.28 * .57 * .46 * 24 * May 31, 2013 .16 2.60 (.13) (.93) 1.06 1.43 73 May 31, 2012 .13 (1.12) — (1.18) 1.07 1.20 82 May 31, 2011 .11 2.78 (.30) (1.84) 1.06 .87 110 May 31, 2010 .10 2.09 (.96) (1.55) 1.05 .78 103 May 31, 2009† .06 1.79 — — — 18.50 * .40 * .61 * 46 * * Not annualized. ** Unaudited. † For the period January 23, 2009 (commencement of operations) to May 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2013 0.30% May 31, 2013 0.76 May 31, 2012 0.75 May 31, 2011 0.49 May 31, 2010 0.41 May 31, 2009 0.30 The accompanying notes are an integral part of these financial statements. 52 Dynamic Asset Allocation Equity Fund Dynamic Asset Allocation Equity Fund 53 Notes to financial statements 11/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2013 through November 30, 2013. Putnam Dynamic Asset Allocation Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth by investing mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide. While Putnam Management typically allocates approximately 75% of the fund’s assets to investments in U.S. companies, and 25% of the fund’s assets to investments in international companies, these allocations may vary. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA and classY shares. ClassA shares are sold with a maximum front-end sales charge of 5.75%, and generally do not pay a contingent deferred sales charge. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. As of the end of the reporting period, all of the class Y shares are held by the Putnam RetirementReady Funds. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 7 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 54 Dynamic Asset Allocation Equity Fund the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Dynamic Asset Allocation Equity Fund 55 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $69,139 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. 56 Dynamic Asset Allocation Equity Fund The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $7,485 and the fund received cash collateral of $7,750. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $18,983,576, resulting in gross unrealized appreciation and depreciation of $7,832,959 and $252,658, respectively, or net unrealized appreciation of $7,580,301. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Dynamic Asset Allocation Equity Fund 57 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through September 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were reduced by $77,777 as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. 58 Dynamic Asset Allocation Equity Fund Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $42 ClassY 31,991 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $40 under the expense offset arrangements and by $448 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $19, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to classA shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no money on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $5,961,726 and $7,307,095, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written option contract amounts/ number of contracts Written option premiums Written options outstanding at the beginning of the reporting period 445 $1,160 Options opened 1,939 737 Options exercised — — Options expired — — Options closed (445) (1,160) Written options outstanding at the end of the reporting period 1,939 $737 Dynamic Asset Allocation Equity Fund 59 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 11/30/13 Year ended 5/31/13 ClassA Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions — — 256 2,669 — — 256 2,669 Shares repurchased — — (290) (3,277) Net decrease — $— Six months ended 11/30/13 Year ended 5/31/13 ClassY Shares Amount Shares Amount Shares sold 940,912 $11,368,944 1,665,364 $18,604,592 Shares issued in connection with reinvestment of distributions — — 183,599 1,920,448 940,912 11,368,944 1,848,963 20,525,040 Shares repurchased (1,081,728) (13,117,642) (1,582,129) (17,716,897) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned 1,791 classA shares of the fund (64.7% of classA shares outstanding), valued at $23,749. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $929,346 $3,340,312 $3,459,363 $230 $810,295 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) 900 Written equity option contracts (contract amount) (Note 3) 900 Futures contracts (number of contracts) 30 Forward currency contracts (contract amount) $24,500,000 Warrants (number of warrants) 35,000 60 Dynamic Asset Allocation Equity Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $163,929 Payables $187,664 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 32,199* depreciation 36,298* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Options Futures contracts Total Foreign exchange contracts $— $— $(80,825) $(80,825) Equity contracts 2,703 10,666 — 13,369 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Options Futures contracts Total Foreign exchange contracts $— $— $— $44,630 $44,630 Equity contracts 385 (981) 4,040 — 3,444 Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Dynamic Asset Allocation Equity Fund 61 Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Futures contracts*** $— $— $— $— $— $— $— $— $— $10,231 $— $— $— $— $10,231 Forward currency contracts # 24,224 25,461 5,201 9,493 2,340 — 2,436 7,626 34,104 — 3,287 13,607 21,479 14,671 163,929 Purchased equity options** # 1,086 — 1,086 Securities on loan** — 7,485 — 7,485 Total Assets Liabilities: Futures contracts*** — 16,182 — 16,182 Forward currency contracts # 6,384 9,663 6,897 36,054 6,687 — 11,925 10,188 54,217 — 5,929 15,336 17,680 6,704 187,664 Written equity options # 270 — 270 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $— $— $— $— $— $— $— $— $— $— $— $— Net amount $— ** Included with Investments in securities on the Statement of assets and liabilities #
